Title: Editorial Note
From: 
To: 


      On 22 July, John Adams sent Edmund Jenings the final portion of his reply to Joseph Galloway’s Cool Thoughts (London, 1780 [i.e. 1779]). Specifically, his reply was to the three sections of that pamphlet setting down Galloway’s views “On the Consequences to Great Britain of American Independence”; “On the Expence of Great Britain in the Settlement and Defence of the American Colonies”; and “On the Value and Importance of the American Colonies and the West Indies to the British Empire” (see No. I, note 1, below). In an accompanying note, Adams declared that “I have done with this Pamphlet, but I have 20 more as full of Nonsense—would you advise me to go on? or is it worth while to print these or any part of them” (Adams Papers).
      In his reply to Cool Thoughts, Adams sought to convince the British public that peace, based on the acknowledgment of American independence, was in Britain’s self-interest. His arguments reiterated several points contained in his replies to speeches in Parliament by Henry Seymour Conway and Lord George Germain (to Edmé Jacques Genet, 17 and 28 May, both above), and in his revision of Thomas Pownall’s Memorial (London, 1780; A Translation of Thomas Pownall’s Memorial, 19 April – ca. 14 July, above). But his response to Galloway was not published so expeditiously as those other productions. Not until 1782, from August through December, was the reply published by Parker’s General Advertiser and Morning Intelligencer in London, and then it was under the title of “Letters from a Distinguished American.”
      Understanding Adams’ motives for writing the letters in 1780, and the reason for their publication in 1782 is important for analyzing the development of his vision of the basis upon which an Anglo-American peace could be established, the future of Anglo-American and Franco-American relations, and the long-term direction of American foreign policy.
      Joseph Galloway dominated pre-revolutionary Pennsylvania politics. An able lawyer from a prominent family, Galloway was elected to the Pennsylvania Assembly in 1756 and, except for the year 1764– 1765, served continuously until 1775, holding the office of speaker from 1766 to 1774. In the Assembly he was allied with Benjamin Franklin in efforts to overturn the proprietorship and transform Pennsylvania into a royal colony. Whether intentional or not, Galloway’s choice of a title for his 1780 pamphlet recalls that alliance, for in 1764, when both men were engaged in a pamphlet war against the proprietorship, Franklin published a piece entitled Cool Thoughts on the Present Situation of our Public Affairs (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America 1639–1800, Chicago and Worcester, 1903–1959; 14 vols., No. 9664; Franklin, PapersThe Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), Claude A. Lopez (vol. 27), Barbara B. Oberg (from vol. 28), and others, New Haven, 1959–., 11:153–173).
      In 1774, hoping to prevent radical elements from provoking an irreversible rupture with Britain, Galloway obtained election to the First Continental Congress. John Adams met Galloway there and described him as a “sensible and learned but cold Speaker”; more significant was Adams’ association of Galloway’s conception of the proper Anglo-American relationship in 1774 with Thomas Hutchinson’s approach in 1764, on the eve of the Stamp Act crisis (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:150, 119). Adams’ perception of this connection may explain his immediate attribution to Hutchinson of a role in writing Cool Thoughts (No. I, below) and, after learning of his death, his inclusion of a lengthy appraisal of Hutchinson’s life (No. VII, below), as well as his enthusiasm for undertaking a rebuttal of Cool Thoughts.
      Galloway’s major contribution at the First Continental Congress was his “Plan of Union.” The “Plan,” ultimately tabled and expunged from the minutes, provided for an American legislature to govern the colonies, with legislation originating either there or in the British Parliament, but with the approval of both required for enactment. The defeat of his plan and Congress’ adoption of more radical measures, led Galloway to refuse election to the Second Continental Congress. In 1776 he crossed the British lines to join Gen. William Howe in New Jersey, and in 1777 he joined the British invasion of Pennsylvania. In December 1777, Howe appointed Galloway superintendent-general of Philadelphia, in effect the civil governor of that occupied city. Galloway accompanied Howe’s army when it evacuated Philadelphia in June 1778 to return to New York, and in October he sailed for England, never to return. But he did not abandon his hope for an imperial constitution, and between 1774 and 1788 he produced no less than seven constitutional plans, with those done after 1774 predicated on the military conquest of the colonies (Julian Boyd, Anglo-American Union, Phila., 1941).
      By the late 1770s, Galloway believed that the incompetence of British commanders and a lack of resolve in London had unduly delayed military victory. In 1779, first in testimony before the Parliament and later in pamphlets attacking the Howe brothers, he sharply criticized British efforts to subdue the Americans (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). By 1780, Galloway was the most prominent loyalist refugee supporting the military conquest of the colonies and it was this fixation on a military solution that produced his Cool Thoughts.
      Cool Thoughts was ostensibly an objective analysis of the effect of American independence on British economic and political power, but its real purpose was to counter the arguments of such men as Josiah Tucker, the Dean of Gloucester (to Genet, 9 May, note 1, above), and Thomas Pownall, member of Parliament and former governor of Massachusetts (A Translation of Thomas Pownall’s Memorial, 19 April – ca. 14 July, above). Both Tucker and Pownall believed that Britain would profit from American independence because it could then enjoy the economic benefits derived from the colonies without the expense of governing and protecting them. Galloway dismissed such arguments as heresy, declaring that rather than reaping any economic or political benefits from the loss of its American empire, Britain would be so weakened as to be in danger of foreign conquest.
      John Adams believed that Galloway’s arguments were both absurd and dangerous because they played to the illusions of the North ministry and of many members of Parliament who believed that the war could be settled short of complete American independence. In fact, it was the very absurdity of Galloway’s arguments that led Adams to see Cool Thoughts as the perfect vehicle upon which to base an American manifesto regarding the war and the future of Anglo-American relations.
      In his reply, Adams noted repeatedly that Galloway’s arguments justifying Britain’s efforts to retain its colonies were equally valid as reasons for the United States and its allies to continue their resistance, and he asserted that every disaster that Galloway foresaw Britain suffering from American independence could be avoided by making peace. Where Galloway demanded that Britain serve its self-interest by continuing the war to victory and reimposing the mercantilist navigation acts, John Adams called on Britain to serve its self-interest by granting independence and forging a new commercial relationship based on free trade. Where Galloway saw America as the perpetual tool of France in its rivalry with England, Adams foresaw American neutrality in future European wars. Where Galloway saw American independence resulting in a weakened Britain, unable to compete with or resist its foreign enemies, Adams anticipated a stronger Britain, once again engaged in the familiar channels of Anglo-American trade. And where Galloway thought a military victory possible, Adams deemed such an outcome doubtful and, if achieved, then pyrrhic.
      John Adams’ arguments in his reply to Galloway were heavily influenced by those in Thomas Pownall’s Memorial. By the time that he began his response to Galloway, Adams had had ample time to consider his reworking of the Memorial, which he had sent to the president of Congress in a long letter of 19 April, and was in the process of composing his Translation of the Memorial to the Sovereigns of Europe upon the Present State of Affairs Between the Old and New World into Common Sense and Intelligible English, which would be published in French at Amsterdam in 1780 and in English at London in 1781 (A Translation of Thomas Pownall’s Memorial, 19 April – ca. 14 July, Nos. I and II, above). Pownall’s Memorial was itself a repudiation of Galloway and those who shared his views, and its influence on the “Letters from a Distinguished American” is clear. But there are significant differences in style and content between the Memorial, Adams’ Translation, and his “Letters.”
      Pownall’s Memorial appealed to Adams because it emphasized the identity of American and British interests in ending the war. Adams’ revisions of Pownall’s arguments were directed at making this coincidence of interests even clearer, while leaving no doubt as to the actual position of the United States vis-à-vis Britain and the rest of the world. Cool Thoughts took the opposite position, that American and British interests were fundamentally opposed, and Adams saw it as essentially a policy statement by the North ministry written by its loyalist lackeys. Thus his reply to Galloway, while it followed the lines set down in the Memorial and the Translation, was far more polemical and much more explicit about the future course of American policy and the impact of a peace settlement on that policy.
      This is most evident in John Adams’ treatment of the future Franco-American relationship. In both the Memorial and Adams’ Translation, statements about the future neutrality of the United States merely implied that the Franco-American alliance, but not the commercial treaty, would lapse with the end of the war. In the fifth “Letter,” however, Adams states explicitly that “this treaty the Franco-American alliance lasts no longer than this
      
      
      
      war” (No. V, and note 3, below). This declaration was presumably intended to remove a major obstacle to peace: the fear that Britain was to be faced for all time to come by a tripartite alliance of the United States, France, and Spain. But this statement, which does not appear in the corresponding section of the Adams letter of 16 June to the president of Congress (No. 84, above), was a remarkable assertion for Adams to make in 1780, particularly in a piece intended for publication, because it contradicted all previous statements of American policy and the language of the treaty itself.
      Had the reply to Galloway been published in 1780, as John Adams clearly intended, it is doubtful that his identity would have remained secret. In that event the “Letters,” with their emphasis on the identity of British and American interests in making peace and the statement regarding the French alliance, could only have been seen as a direct American initiative to open peace negotiations. It would appear that, at least in 1780, John Adams’ commitment to the continuance of the war under the terms of the French alliance extended only to the point at which Britain was forced to acknowledge American independence and begin peace negotiations.
      It is significant that on the same day, 16 June, on which he wrote his first letter to the president of Congress regarding Cool Thoughts (No. 84, above), John Adams also wrote to the Comte de Vergennes. That letter began an acrimonious exchange over Congress’ revaluation of its currency on 18 March, the adequacy of French aid to the United States, the proper FrancoAmerican relationship, and the opening of negotiations with Britain. This debate, which had been building towards a climax since Adams’ arrival at Paris in February, ended only with Vergennes’ letter of 29 July, the last communication between the two men for nearly a year (The Revaluation Controversy, 16 June – 1 July; The Dispute with the Comte de Vergennes, 13–29 July, both above).
      Adams could have had few illusions about the prospects for success of any peace overtures to Britain in 1780, but his reply to Cool Thoughts does seem to be an effort to circumvent Vergennes’ objections to any effort by Adams to exercise his powers to negotiate a peace treaty. It may well reveal the degree to which the conflict with Vergennes was convincing Adams that there was a sharp divergence of French and American interests in a negotiated peace, and that France was the major obstacle to achieving it. Adams’ brief covering notes to Jenings of 8 and 22 July (Adams Papers) suggest that his Translation of Thomas Pownall’s Memorial and his “Letters” were intended as companion pieces, part of a peace offensive, undertaken unilaterally in the face of French objections, that died in the face of British intransigence and the failure of the “Letters” to reach their intended audience.
      John Adams received Joseph Galloway’s Cool Thoughts as part of a package of newspapers and pamphlets sent by Thomas Digges (8 June, enclosure, above) which he acknowledged in a letter to Digges of 28 June (below). The pamphlet apparently arrived on or about 16 June, for in one letter of that date and two on the 17th, Adams undertook to inform Congress of the pamphlet and his views regarding it (Nos. 84, 85, and 86, all above). But he did not then inform Congress of any plans to publish a reply to Galloway, and did not begin the first of his “Letters from a Distinguished American” until almost a month later, on or about 14 July (No. I, and note 1, below). The three letters sent to Congress each dealt with a separate section of Cool Thoughts and served as the basis for the individual “Letters” dealing with that section. Thus the first six “Letters” were based on the letter of 16 June to Congress which dealt with the first part of Cool Thoughts: “On the Consequences to Great Britain of American Independence” (Nos. I through VI, below); the next four were drawn from the first letter of 17 June, which concerned the second section: “On the Expence of Great Britain in the Settlement and Defence of the American Colonies” (Nos. VII through X, below); while the second letter of 17 June served as the basis for the first unpublished letter and pertained to the third section: “On the Value and Importance of the American Colonies and the West Indies to the British Empire” (No. XI, below). Only the final unpublished letter (No. XII, below) was neither derived from one of the letters to Congress nor intended as a response to Galloway, but rather was a critique of George III’s speech closing Parliament on 8 July (Parliamentary Hist.The Parliamentary History of England, from the Earliest Period to the Year 1803, London, 1806–1820; 36 vols., 21:766–769). Adams probably received this text on or about 22 July, the date of a letter to the president of Congress concerning the speech (No. 98, calendared, below).
      The letters to Congress mirror the organization of Galloway’s pamphlet, and determine the content of Adams’ “Letters” replying to Galloway. Adams selected, in consecutive order, the passages from Cool Thoughts upon which he wished to comment; the only significant differences between the quotations used in the letters to the president of Congress and those in the published “Letters” being occasional changes in format. But in the “Letters” Adams adds a much lengthier commentary, which makes the “Letters from a Distinguished American” more than three times as long as the letters to the president of Congress.
      A comparison of the location and order of the quotations in the letters to Congress and in the “Letters” intended for publication strongly suggests that the “Letters” were not printed in the General Advertiser in the order in which they were written. The editors see no compelling reason to publish the letters in the order of their appearance in the General Advertiser, which seems only to reflect their ordering and dating in 1782, probably by Edmund Jenings. As published here, the letters are placed in the order in which Adams presumably wrote them. The order of their publication is indicated in arabic numerals in their titles, below.
      The “Letters,” which John Adams sent to Edmund Jenings as enclosures in his letters of 14 (below) and 22 July (Adams Papers), apparently comprised forty-three folio pages of text (No. I, and note 1; Nos. XI and XII, descriptive notes, below). Jenings acknowledged receipt of the second installment on 27 July (below), noting that the “Letters” were so important “that I shall be careful to whom, they are trusted, and therefore may perhaps wait a little while, before I find a Convenient Opportunity.” Six weeks later, on 14 September, Jenings wrote that “the Translation of Pownal and the other papers are got safe to my Friends Hands and He is preparing to publish them together and then proposes to retail it out in the News Papers” (below). If by “other papers” Jenings meant the “Letters,” then his friend’s preparations were considerably delayed—for nearly two years.
      Not until 11 February 1781, however, did Adams write to Jenings to inquire “what is become of the Remarks upon Galloway?” (Adams Papers). No reply has been found, and Adams did not inquire after his “Letters” again until 17 July 1782, when he added that “since they are not worth printing, in London I would have them published here in French” (Adams Papers). On 11 August, Jenings replied that “the Person to whom I sent some time ago the answer to Galloway is very idle or very busy,” for “I have written to him several times to publish it” (Adams Papers). Finally, on 22 August 1782, Jenings announced that the letters would soon appear in the General Advertiser (Adams Papers).
      Jenings’ letter of 11 August 1782 provides his only explanation for the delay in publication, and it explains very little. Nowhere does Jenings indicate why the “Letters” were not published in 1780 or 1781. In his letter of 11 August, he appears to be as perplexed as Adams about the holdup in publication, and seems to indicate that he had sent the manuscript off long before. That would accord with his letter of 14 September 1780. But did Jenings, in fact, send the “Letters” off to London in 1780 or did he wait until sometime after the fall of the North ministry in March 1782? Notations in Jenings’ hand on the final, undated and unpublished “Letter” (No. XII, descriptive note, and note 5, below) and a reference in the sixth published “Letter” (No. V, and note 9, below) seem to show that he began, but did not complete, work on the manuscript in the fall of 1780, resumed his editing at the end of 1781 or the beginning of 1782, and finished only after the North ministry had fallen.
      One can only conjecture why the “Letters from a Distinguished American” were not printed in 1780 or 1781. It may be that Jenings’ explanation in his letter of 11 August 1782, that his friend in London had been “very idle or very busy,” is correct. But it seems incredible that such idleness or business would extend over a period of almost two years. An alternative explanation might be that when Jenings received the manuscript in July 1780, Britain was in political turmoil owing to the capture of Charleston, the Gordon Riots, and the impending parliamentary elections. Jenings or his London printer may have thought that it was not a propitious time to publish a series of letters intended to bring about Anglo-American negotiations. Jenings may even have wished to spare John Adams the consequences of a diplomatic indiscretion if his authorship became known.
      Yet none of these conjectures explain why such circumstances or considerations did not also apply with regard to Adams’ other efforts during this period. John Adams’ replies to the speeches by Conway and Germain were published at London in late June or early July, and his Translation appeared in early January 1781 (from Edmund Jenings, 9 July, above; A Translation of Thomas Pownall’s Memorial, 19 April – ca. 14 July, Editorial Note, above). A quite different explanation, even more conjectural than the rest, would assign the delay to ministerial influence exerted through either Jenings or his printer, for the appearance of John Adams’ reply to Cool Thoughts could not have been pleasing to the North ministry.
      There is no similar uncertainty concerning the reasons for the “Letters’” publication in 1782. In Parker’s General Advertiser and Morning Intelligencer of 16 August 1782 a letter, perhaps by Jenings, announced the forthcoming publication of the “Letters” and indicated that they were intended to counter any plans by the newly instituted Shelburne ministry to seek an Anglo-American peace settlement that would leave the United States short of complete independence (see No. I, note 2, below). The “Letters from a Distinguished American” would make it clear that any such solution was both unacceptable to the Americans and contrary to British interests.
      The publication of the “Letters” for that purpose made them part of the final peace process, which resulted in the signing of a preliminary peace treaty on 30 November 1782, a far different role for the essays than Adams had contemplated in 1780. Then Adams had intended his reply to Galloway to be seen as the work of an Englishman who, by pointing out the fallacies of Galloway’s arguments and their contravention of British self-interest, sought to influence the policies of his own country. The changed circumstances of 1782 required either Jenings or the printer to introduce the “Letters” in a new fashion.
      The introductory letter in the General Advertiser of 16 August implied that the “Letters” had been written just prior to the fall of the North ministry in March, and thus they were dated in late January and early February 1782. The dateline also indicated that they originated at Paris, a likely location for the American who wrote the “Letters.” This was particularly so since he was a “Distinguished American,” who by implication was not simply a representative of the Continental Congress, but one of its peace negotiators. This might have led one to conclude that the author was Benjamin Franklin, for John Adams was at Amsterdam in early 1782, but there is no evidence that Jenings, or whoever provided the date and location, intended anything more than a generic “Distinguished American.” Whatever the reason for dating the “Letters” at Paris in early 1782, they took on the status of an official policy statement of the reasons dictating an immediate commencement of Anglo-American peace negotiations as well as an assessment of the Anglo-American relationship that could be expected to result from those negotiations.
      Writing to Jenings on 16 and 27 September 1782 (both Adams Papers), shortly after he received the first of the published letters, John Adams indicated that he was happy that they were finally printed, but he expressed concern over the editorial changes. Although the essays were done “with the Design of being printed as written by a Briton,” the readers were told that they were the work of an American. The retention of Adams’ original pronouns to indicate British authorship in nearly every passage would probably lead to the conclusion that the essays were the work of “a Penitent Refugee,” rather than a true partisan of the American cause. Adams also wondered at the new date lines, believing that “they ought to have more Weight for having been written two years and an half ago.”
      Taken together, the “Letters from a Distinguished American,” Adams’ Translation, and several other pieces published in the London newspapers constitute a peace offensive intended to bring the British government to the bargaining table in 1780. A peace offensive undertaken, however, without Congress’ knowledge or consent. Adams did not inform Congress of his contributions to the London papers in 1780 or of the 1781 publication of the Translation. It learned of the “Letters from a Distinguished American” only from an entry in Adams’ “Peace Journal” for 4 December 1782, indicating their appearance in the General Advertiser, and his letter of 9 June 1783 to Robert R. Livingston that noted the publication of portions of the “Letters” in Antoine Marie Cerisier’s Le politique hollandais (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:88–89; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:477–478). Adams’ disclosure of the “Letters’” publication in newspapers that Congress was unlikely to receive, may indicate his desire to take credit for furthering the peace process. But it also reflects Adams’ integrity and determination to deal forthrightly with Congress regardless of the consequences. In any case, Congress already had the three letters written in June 1780 that served as the basis for the printed reply to Galloway.
      In any event, Adams’ peace offensive was stillborn when the Translation did not appear until early 1781 and the “Letters” not until 1782. Had they been published promptly, however, they would probably not have achieved their objective because the “Letters,” and the other productions of Adams’ pen, were based on an analysis of the British political and economic situation that, while generally accurate, underestimated the ability or willingness of the North ministry to carry on the war. Britain was becoming increasingly isolated and its long-term economic prospects were endangered by a continuation of the war, but in 1780 this was not enough to bring about Anglo-American negotiations.
      By August 1782, when the first of the “Letters” appeared, the North ministry had fallen, the outlook of the new British leadership was quite different, and negotiations were in the offing. In that context, the “Letters” were more appropriate to the situation existing in August 1782 than that prevailing in 1780, and consequently were capable of exerting greater influence than they would have earlier, although the extent to which they did have influence is unclear. Nevertheless, one is left to conclude, in the absence of any wholly satisfactory explanation for the long publication delay, that if peace negotiations had not been imminent and such men as Jenings not doubtful of the Shelburne ministry’s willingness to grant full independence, the “Letters from a Distinguished American” might never have appeared.
      The publication history of the “Letters” is a short one. Of the letters to Congress of 16 and 17 June that formed the basis for the “Letters,” only that of the 16th and the first letter of the 17th have been published previously. Jared Sparks included them in his collection (Diplomatic Correspondenceof the American Revolution, 12 vols., Boston, 1829–1830, 5:190–200, 201–207), as did Francis Wharton in his (Dipl. Corr. Amer. Rev.,Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols. 3:787–793, 794–798), but Charles Francis Adams omitted them from his Life and Works of John Adams. As to the “Letters” themselves, there were no additional European printings after their appearance in Politique Hollandais, and no American edition until 1978 when James H. Hutson compiled and edited Letters from a Distinguished American, the first edition to include both the published and unpublished “Letters.” In these volumes the editors have sought to present all of the material relevant to the drafting and publication of the “Letters” and to place them in their historical context.
     